Citation Nr: 0406433	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  02-12 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking recognition of the 
appellant by the Department of Veterans Affairs (VA) as the 
veteran's "child" for the purpose of establishing his 
entitlement to helpless child death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran served on active duty from February 1940 until 
his death as a Japanese prisoner of war in November 1942.  
The appellant is the illegitimate son of the veteran's common 
law-wife.  He was born in June 1942 and is currently 61 years 
old.  He seeks to be recognized as the "child" of the 
veteran and also as a "helpless child" for the purposes of 
receiving VA dependency and indemnity compensation (DIC) 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an administrative determination by the 
Baltimore, Maryland, Regional Office (RO) of VA.  

In April 2003, the appellant testified at a hearing held 
before the undersigned at Washington, D.C.  A transcript of 
that hearing is of record.  


REMAND

In September 1985, the Board denied the appellant's claim 
seeking VA recognition as the "child" of the veteran 
pursuant to 38 C.F.R. § 3.57.  As a consequence of this 
determination, the Board never reached a determination of 
whether or not the appellant also qualified as a "helpless 
child" of the veteran as well.  

The evidence of record in September 1985 established that:  
The veteran and the appellant's mother had entered into a 
common-law marriage in December 1935 which produced one 
child, born in March 1937; that the veteran and his common-
law spouse separated permanently in 1940; that the veteran 
went overseas in April 1940 and never saw or cohabited with 
his common-law spouse again; that the appellant was born in 
June 1942 to the veteran's common-law spouse; that the 
appellant's mother subsequently stated in writing that the 
appellant had been born out of wedlock and that the veteran 
was not his father; and finally that, prior to his death in 
November 1942, the veteran never accepted the appellant as a 
member of his household since he was completely unaware of 
the appellant's existence.  

It is important to note that it is physically and medically 
impossible for the veteran to have been the biological father 
of the appellant, which even the appellant recognizes.  
Accordingly, in order to be recognized as the "child" of 
the veteran, the appellant must establish by competent 
evidence that he is a stepchild of the veteran who was a 
member of the veteran's household at the time of the 
veteran's death in November 1942.  See 38 C.F.R. § 3.57(a)(1) 
(2003).  Unfortunately, this does not appear to have been 
clearly explained to the appellant.  

In an attempt to reopen the previously denied claim, the 
appellant has submitted a spurious birth certificate which 
lists the veteran as his biological father, and it is his 
contention that this evidence is sufficient to both reopen 
his claim and establish his right to recognition by VA as the 
"child" of the veteran.  The appellant apparently received 
some erroneous advice to this effect at one time; but this 
does not change the fact that this evidence is insufficient 
to establish that the veteran was the appellant's biological 
father, which the appellant acknowledges is untrue.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that to submit any pertinent evidence in 
his possession.

Unfortunately, it does not appear to the Board that, at any 
time after the current attempt to reopen the claim was 
initiated in May 2001, the RO has fully satisfied the 
notification requirements of the VCAA.  The appellant's 
current confusion over his evidentiary burden in this case 
attests to this fact.  In addition, the Board notes that the 
current record does not reflect that the RO has complied with 
its duty under 38 C.F.R. § 3.159(b) (2003) to request that 
the veteran submit "any evidence in the claimant's 
possession that pertains to the claim."  Moreover, the RO 
should then readjudicate the veteran's claim after all 
appropriate notification and development of the record has 
been completed.  See 38 U.S.C.A. § 5103(a) (West 2002).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking recognition by VA 
as the "child" of the veteran.  This 
letter should, at a minimum, request that 
the appellant submit any pertinent 
evidence in his possession and fully 
explain the appellant's evidentiary 
burden in this case as set forth at 
38 C.F.R. § 3.57(a)(1) pertaining to 
stepchildren of a veteran.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate development has 
been completed, the RO should 
readjudicate the current attempt to 
reopen the appellant's claim based upon a 
review of all new evidence received since 
the Board's decision in September 1985 
without reference to its prior 
adjudications on the new and material 
evidence issue.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




